IN THE COURT OF APPEALS
                                                                       /receivedN
                             THIRD DISTRICT OF TEXAS
                                                                              SEP 0 4 2015

                                                                            THIRD COURT OFAPPEALS
JASON DALE UHITLOCK                     §                               \       JEffREYPKYlE •
APPELLANT CPro-se)                      §
                                        §
VS.                                     §     CIVIL ACTION NO:   03-15-00397 CV
                                        §
THE STATE OF TEXAS                      §
 APPELLEE
                                                                               September 4, 2015

                           MOTION FOR EXTENSION OF TIME



       TO THE HONORABLE JUDGES OF SAID COURT:

            Comes now. Jason Dale Idhitlock. hereafter. "Appellant" respectfully
moves this HONORABLE COURT to grant him in all things, this motion for Extension
of Time and would show the following in support:




                              ADVISORY TO THIS COURT


1.    Appellant filed a document with this Court's Clerk titled "Appeal" which
uas niBiit to be Appellant's "Brief" in this appeal; however, on or about August
25. 2015 the Disrtict Clerk's office for this court mailed a letter informing
Appellant that the "Brief" was past-due and gave Appellant until September
k, 2015 to file the Brief.

2.    Appellant will be filing a meaningful Brief if given the time to do so.
This motion is respectfully filed and is not tiled to delay the proceedings.
Appellant is proceeding pro-sa and files this motion in good faith. This is
the Appellant's first and only motion For Extension of Time.


                                        II.


                                 ACTION REQUESTED


Appellant is requesting a 30 day extension of time to file the Pro-se Brief.


                                      PRAYER

Appellant hereby prays that this court grants his requast for extension of
time of 30 days to have the Pro-se Brief filed. That would make the Brief
due in this court on or before October 1. 2015,



                                              Respectfully Submitted.
                                              Jason Dale iiJhitlock #1877065

                                              CfctoaSiP* t<1/6$>c£< /#7&6S~
                                             ^lli3 Unit
                                              1697 F.M.    9BD
                                              Huntsville. Texas 7734-3




                             UNSWORN DECLARATION


     I. Jason Dale blhitlock TDCJ # 1B77065. being presently incarserated at
the Ellis Unit. 1697 F.M. 9B0. Huntsville. Texas 7724-3. declare under the

penalty of per.iurv that according to my brief forgoing information in Appellant's
motion for Fx+Bn«inn nf Time ara true and correct.



SIGNED ON: Jiptt/ViW^ tf£On                       Jascn Dale l-Jhitlock # 1B77065


                                                   His Unix
                                                  1697 F.M. 9E0
                                                  Huntsville. Tx 77343



                            CERTIFICATE OF SERVICE



     I hereby certify that a true and correct copv of the above foreao^na
motion -Far extension of time has been furnished to the office of the clerk

of the Court of Appeals, Third District of Texas, P.O. Box 12547, Austin,
Texas 7B711 as well as a letter and a copy of the foregoing motion having
being sent to Ashley Knight, Assistant District Attorney's Office, 124 Uest
Beauregard Ave. Ste. B, San Angelo, Texas 76903 and was sent via, US. Postal
mail through the O.B. Ellis Units TDCJ mail drop box on September 1, 2015


                                                   Respectfully Submitted,
                                                   Jason Dale blhitlock # 1877065


                                                  (TEllis Unit
                                                   1697 F.M. 980

                                                   Huntsville, Texas 77343
X, Ja5oo JW>L LdliUocL , do \lULL-Uj ClllUfrj
-)f)0// 3: had a+foM&Ud \o cnx>fatu coflL fisfiku

{ft PaiAj i/ouoluecf iaj i/il Co^/~ of fifr&afi Cacf of *,
MOHOAJ hfu "MlAJS/OAS of7/Ast * Q/vd /lCtu(L A;of
/UaJ/*szt                           J




                            /6P7 /?>: pgo
TO: Court of Appeals
    CLERK
    Third District of Texas
    P.O.    Box 12547
    Austin, Texas7B711-2547                                        Sept. 1, 2015


RE: Court of Appeals NO: 03-15-00397 CV.


      Dear Cleark of The Court of Appeals;


             My name is Jason Dale blhitock, Appellant in the above rel
cause number. I had just received a notice informing me that my brief uas
past due. Please find enclosed my motion for extension of time and file accordingly,
I had previously mislabled my brief as "Appeal" and mailed it to the court
of appeals. I apologize for any inconveniences I may have cased.
     ftlso, regarding Tex. R. App. P 5, I was declared indigent by the Trial
Court regarding this cause and ask that The Court of Appeals waive the filing
fees for this motion.

     Thank you in advance for your assistance in this matter, it is greatly
appreciated.


                                                Sincerely,
                                                Jason Dale Whitlock # 1877065


                                                 His Unit
                                                1697 F.M.    980
                                                Huntsville, Texas 77343
                         ^S Os
      ST
                         v> \>

           o
                     ^(N
           *=*-

               O

               '^S
                     N           *s
                     &\
                     *
                     .5
                     N

                     §
                     £
 •J
(I)



M
Iff

-J
4a




                                      3
                          o
                          M           1
                          V>          -




                          M
                                      *>
                          n
                                      *~

                          K!
                          tf
                          i-4
                          IT          "5
                                      »•>.
                          »Q
                          2
                          i/1
                                      i
                          /*•*        \J